DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “the acquired data” in line 3 should be amended to read –acquired intravascular data--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim limitation “displaying the longitudinal view” in line 6 should be amended to read –displaying the initial longitudinal view--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim limitation “the acquired data” in line 3 should be amended to read –acquired intravascular data--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim limitation “displaying the longitudinal view” in line 6 should be amended to read –displaying the initial longitudinal view--.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the claim limitation “the acquired data” in line 4 should be amended to read –acquired intravascular data--.  Appropriate correction is required.
31 is objected to because of the following informalities:  the claim limitation “displaying the longitudinal view” in line 6 should be amended to read –displaying the initial longitudinal view--.  Appropriate correction is required.
Claim 41is objected to because of the following informalities:  the claim limitation “the acquired data” in line 5 should be amended to read –acquired intravascular data--.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
                 Regarding claim 41, claim 18 is rejected since the specification does not exclude transitory medium.  The broadest reasonable interpretation of a claim drawn a storage medium storing a program typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
A claim drawn to such a storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “angle (orientation)” in line 4 is indefinite because it is unclear if the claim limitation “orientation” in the parenthesis is part of the claim.  For examining purpose, it is assumed it is not part of the claim. 
Regarding claim 27, the claim limitation “the display angle” is indefinite because it is unclear what display angle the claim is referring to since claim 16 does not recite any display angle.
Regarding claim 31, the claim limitation “angle (orientation)” in line 5 is indefinite because it is unclear if the claim limitation “orientation” in the parenthesis is part of the claim.  For examining purpose, it is assumed it is not part of the claim. 
Regarding claim 41, the claim limitation “angle (orientation)” in line 6 is indefinite because it is unclear if the claim limitation “orientation” in the parenthesis is part of the claim.  For examining purpose, it is assumed it is not part of the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-17, 20-32, 35-41 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Elbasiony et al. (US 2014/0257087; hereinafter Elbasiony).

Regarding claim 1, Elbasiony discloses a stent visualization and malapposition detection system.  Elbasiony shows an intravascular image processing method (see abstract, par. [0007]) comprising: acquiring intravascular data of a portion of a lumen (see par. [0042], [0060]); determining an ROI based on characteristics of the acquired data (see par. [0042], [0061], [0084], [0092]); determining an angle for displaying an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and displaying the longitudinal view based on the determined angle and displaying a tomographic view of the portion of the lumen (see par. [0077], [0083], [0084]; fig. 3A, 3C and 5).

Regarding claim 2, Elbasiony shows wherein the characteristics are fluorescence or shadows of the acquired intravascular data (see par. [0080], [0081]).


Regarding claim 5, Elbasiony shows wherein the method includes a record mode, a process mode, and a review mode (see par. [0042], [0043]).

Regarding claim 6, Elbasiony shows wherein the intravascular data is obtained by MMOCT (multi-modality optical coherence tomography) (see par. [0047], [0057]).

Regarding claim 7, Elbasiony shows wherein the MMOCT includes one or more of OCT (optical coherence tomography), [TVUS (intravascular ultrasound), NIRF (near infrared fluorescence), NIRAF (near infrared autofluoresence), and NIRS (near infrared spectroscopy) (see par. [0047], [0057]). .


Regarding claim 8, Elbasiony shows wherein the ROI includes one or more of high fluorescence regions, guidewire, and tissue characteristics (see par. [0042], [0083], [0084], [0092]).

Regarding claim 9, Elbasiony shows wherein the tissue characteristics include one or more of lipid, calcifications, bifurcation, thin-cap fibroatheroma, edge dissection, stent malapposition, stent underexpansion, thrombus, tissue protrusion, and stenosis (see par. [0042], [0083], [0084], [0092]).

Regarding claim 10, Elbasiony shows comprising displaying a button on the display, and in response to a click on the display button, displaying the initial longitudinal view (see par. [0082]).

Regarding claim 11, Elbasiony shows wherein the initial longitudinal view is a cross-sectional longitudinal view or a three-dimensional half pipe cut longitudinal view (see par. [0082]).

Regarding claim 12, Elbasiony shows a type of the ROI for determining the display angle (see par. [0042], [0083], [0084], [0092]).
Regarding claim 13, Elbasiony shows selecting on of multiple of RIOS (see par. [0055], [0081], [0084]), and moving to another ROI with a click on a display button (see par. [0055], [0081], [0082] [0084]).
Regarding claim 14, Elbasiony shows simultaneously displaying the multiple regions (see par. [0055], [0081], [0084]).
Regarding claim 15, Elbasiony shows displaying the angle on the tomographic view (see par. [0077]).

Regarding claim 16, Elbasiony discloses a stent visualization and malapposition detection system.  Elbasiony shows an intravascular image processing method (see abstract, par. [0007]) comprising: acquiring intravascular data of a portion of a lumen (see par. [0042], [0060]); determining an ROI based on characteristics of the acquired data (see par. [0042], [0061], [0084], [0092]);; determining a position in a longitudinal direction for displaying an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and displaying one or more portions in the longitudinal view based on the determined position and displaying a tomographic view of the portion of the lumen (see par. [0077], [0083], [0084]; fig. 3A, 3C and 5).

Regarding claim 17, Elbasiony shows the characteristics are fluorescence or shadows of the acquired intravascular data (see par. [0080], [0081]).


Regarding claim 20, Elbasiony shows wherein the method includes a record mode, a process mode, and a review mode (see par. [0042], [0043]).

Regarding claim 21, Elbasiony shows wherein the intravascular data is obtained by MMOCT (multi-modality optical coherence tomography) (see par. [0047], [0057]).

Regarding claim 22, Elbasiony shows wherein the MMOCT includes one or more of OCT (optical coherence tomography), [VUS (intravascular ultrasound), NIRF (near infrared fluorescence), NIRAF (near infrared autofluoresence), and NIRS (near infrared spectroscopy) (see par. [0047], [0057]).


Regarding claim 23, Elbasiony shows wherein the ROI includes one or more of high fluorescence regions, guidewire, and tissue characteristics (see par. [0042], [0083], [0084], [0092]).

Regarding claim 24, Elbasiony shows wherein the tissue characteristics include one or more of lipid, calcifications, bifurcation, thin-cap fibroatheroma, edge dissection, stent malapposition, stent underexpansion, thrombus, tissue protrusion, and stenosis (see par. [0042], [0083], [0084], [0092]).

Regarding claim 25, Elbasiony shows displaying a button on a display, and in response to a click on the display button, displaying the one or more portions (see par. [0082]).

Regarding claim 26, Elbasiony shows wherein the one or more portions is a cross-sectional longitudinal portion or a three-dimensional half pipe cut longitudinal portion (see par. [0082]).

Regarding claim 27, Elbasiony shows presetting a type of the ROI for determining the display angle (see par. [0042], [0083], [0084], [0092]).

Regarding claim 28, Elbasiony shows selecting on of multiple of RIOS (see par. [0055], [0081], [0084]), and moving to another ROI with a click on a display button (see par. [0055], [0081], [0082] [0084]).
Regarding claim 29, Elbasiony shows simultaneously displaying the multiple regions (see par. [0055], [0081], [0084]).

Regarding claim 30, Elbasiony shows displaying the angle on the tomographic view (see par. [0077]).

Regarding claim 31, Elbasiony discloses a stent visualization and malapposition detection system.   Elbasiony shows an intravascular image processing apparatus (see abstract; par. [0007]; see fig. 1B) comprising: at least one processor (see fig. 1B) configured to: acquire intravascular data of a portion of a lumen (see par. [0042], [0060]); determine an ROI based on characteristics of the acquired data (see par. [0042], [0061], [0084], [0092]); determine an angle for displaying an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and display the initial longitudinal view based on the determined angle (see par. [0077], [0083], [0084]; fig. 3A, 3C and 5).

Regarding claim 32, Elbasiony shows wherein the characteristics are fluorescence or shadows of the acquired intravascular data (see par. [0080], [0081]).


Regarding claim 35, Elbasiony shows, wherein the intravascular data is obtained by MMOCT (multi-modality optical coherence tomography) (see par. [0047], [0057]).

Regarding claim 36, Elbasiony shows wherein the MMOCT includes one or more of OCT (optical coherence tomography), IVUS (intravascular ultrasound), NIRF (near infrared fluorescence), NIRAF (near infrared autofluoresence), and NIRS (near infrared spectroscopy) (see par. [0047], [0057]).

Regarding claim 37, Elbasiony shows wherein the ROI includes one or more of high fluorescence regions, guidewire, and tissue characteristics (see par. [0042], [0083], [0084], [0092]).

Regarding claim 38, Elbasiony shows wherein the tissue characteristics include one or more of lipid, calcifications, bifurcation, thin-cap fibroatheroma, edge dissection, stent malapposition, stent underexpansion, thrombus, tissue protrusion, and stenosis (see par. [0042], [0083], [0084], [0092]).

Regarding claim 39, Elbasiony shows further comprising presetting a type of the ROI for determining the display angle (see par. [0042], [0083], [0084], [0092]).
Regarding claim 40, Elbasiony shows selecting on of multiple of RIOS (see par. [0055], [0081], [0084]), and moving to another ROI with a click on a display button (see par. [0055], [0081], [0082] [0084]).

Regarding claim 41, Elbasiony discloses a stent visualization and malapposition detection system.   Elbasiony shows a storage medium storing a program for causing a computer to execute an intravascular image processing method for an image processing apparatus, the method comprising: acquiring intravascular data of a portion of a lumen (see par. [0042], [0060]); determining an ROI based on characteristics of the acquired data (see par. [0042], [0061], [0084], [0092]); determining an angle for displaying an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and displaying the initial longitudinal view based on the determined angle and determining a tomographic view of the portion of the lumen (see par. [0077], [0083], [0084]; fig. 3A, 3C and 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 18, 19, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Elbasiony et al. (US 2014/0257087; hereinafter Elbasiony), in view of Courtney et al. (US 2015/0366536; hereinafter Courtney).
Regarding claims 3 and 4, Elbasiony discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state artificial intelligence. 
Courtney discloses a system and method for improved visualization during minimally invasive procedure.  Courtney teaches using artificial intelligence and that the processing is iterative (see par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using artificial intelligence and that the processing is iterative in the invention of Elbasiony, as taught by Courtney, to be able to accurately and fast way to determine pattern recognition that is able to identify most likely tissue composition for a particular region. 
Regarding claims 18 and 19, Elbasiony discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state artificial intelligence. 
Courtney discloses a system and method for improved visualization during minimally invasive procedure.  Courtney teaches using artificial intelligence and that the processing is iterative (see par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using artificial intelligence and that the processing is iterative in the invention of Elbasiony, as taught by Courtney, to be able to accurately and fast way to determine pattern recognition that is able to identify most likely tissue composition for a particular region. 
Regarding claims 33 and 34, Elbasiony discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state artificial intelligence. 
Courtney discloses a system and method for improved visualization during minimally invasive procedure.  Courtney teaches using artificial intelligence and that the processing is iterative (see par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using artificial intelligence and that the processing is iterative in the invention of Elbasiony, as taught by Courtney, to be able to accurately and fast way to determine pattern recognition that is able to identify most likely tissue composition for a particular region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793